UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TOMMIE ZAKER, Individually and on Behalf
of All Others Similarly Situated,
                             Plaintiff,
                                                        21 Civ. 3060 (KPF)
                      -v.-
EBANG INTERNATIONAL HOLDINGS INC.,                           ORDER
DONG HU, and LEI CHEN,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      By Order dated April 18, 2021, the Court set a briefing schedule for

members of the purported class to move to serve as lead Plaintiffs in this

action. (Dkt. #7). Pursuant to the Court’s April 18, 2021 Order, motions to

serve a lead Plaintiff were due on or by June 7, 2021, and oppositions were due

July 7, 2021. (Id.). The Court did not permit movants to file reply briefs. (Id.).

Accordingly, the Court will not consider the unsolicited reply brief filed on

July 14, 2021, by counsel for putative lead Plaintiffs GALLA Investments Inc.,

Gowrisankar Naidu Galla, and Yan Yuan. (Dkt. #40). The Court considers

briefing on the pending motions to be appointed lead Plaintiff to be closed, and

will solicit additional submissions from the parties if needed.

      SO ORDERED.

Dated:      July 15, 2021
            New York, New York              __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
